Citation Nr: 1301597	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  12-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a disability of the back.


REPRESENTATION

Appellant represented by:	Jeannette Joan Houston, Agent


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had service from March 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran has not requested a hearing.  Nevertheless, in a June 2012 letter, the RO asked the Veteran to specify which hearing he desired.  In a July 2012 written statement, the Veteran indicated that he had received the hearing election form and wanted to be scheduled for an examination.  The Board finds that the Veteran never requested to appear for a hearing before the Board or the RO and did not, in his response to the RO's letter, even imply that one was desired.  Therefore, the Board finds that one need not be scheduled.

The Board emphasizes the Veteran's non-attorney representative, who is authorized to represent the Veteran for his claim for service connection for a back disability only, has indicated in a September 2010 statement that she is to receive no compensation for services rendered.  See VA Form 21-22a, "Appointment of Individual as Claimant's Representative," dated September 28, 2010; see also 38 C.F.R. § 14.630.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A back disability did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service.




CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate this claim.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide and provided notice consistent with the requirements of Dingess.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the existing, identified post-service private and VA treatment records.  In July 2012, the Veteran was afforded a VA examination as to the etiology of his spine disability.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  For the reasons discussed below, the examination report is found to be adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.


II.  Analysis

As an initial matter, the Board notes that the Veteran claims that his disability stems from the numerous bombing and combat missions he flew during World War II.  His DD Form 214 confirms that the Veteran was a naval aviator co-pilot during service.  He is not in receipt of any awards or medals that denote combat service but was awarded two Air Medals.  In various statements, he described receiving enemy fire and ditching into the waters of the Bearing Sea.  He contends that his back disability stems from his time in the aircraft flying these combat missions.  In August 2012, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) based, in part, on the Veteran's reported stressors, which they determined were related to a fear of hostile military activity.  However, the RO determined that the disability was non-combat related, and the combat code on the rating decision code sheet indicates that he has no combat disabilities.

A finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  In this case, the Board finds that the evidence is against a finding that the Veteran engaged in combat with the enemy.  The Board does accept that he flew missions and accepts that he experienced events consistent with the nature and circumstances of such service.

However, the Board will concede the stressor that the RO conceded in granting entitlement to service connection for PTSD, which it noted was non-combat.  The Board, too, shall accept that the appellant was an aviator during wartime service.  Based upon the nature of his aircraft, the PV-2, the Board will accept a limited description of events under 38 U.S.C.A. § 1154(a) in the same manner as if it was given under 38 U.S.C.A. § 1154(b), given that the injury to the back was consistent with the nature and circumstances of the Veteran's particular wartime service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's service medical records indicate that, when examined for separation in February 1946, the Veteran's spine was normal.  The only defect noted was of his nasal septum.

A September 2009 private treatment record shows that the Veteran was assessed with obesity and lumbar strain possibly secondary to obesity.

In May 2010, the Veteran filed his original claim for VA benefits.  He indicated that his disability with regard to herniated discs and his upper and lower back began in December 1952.  He then stated that he was treated for these disorders from March 1952 to the present.

A July 2010 private record of an x-ray indicates that the Veteran had moderate to advanced diffuse degenerative and hypertrophic changes throughout the lumbar spine.  An MRI conducted that same month revealed canal stenosis and bilateral foraminal stenosis of several portions of the lumbar spine.

In a January 2012 written statement, the Veteran contended that he flew over 50 separate bombing and combat missions, to include one instance of having to ditch into the Bearing Sea.  He was certain that the flying missions resulted in his back issues.  He experienced bumping and jarring incurred in hitting air pockets and rough landings, which were the beginning of his issues.  There should be enough information in his record to verify that this type of turbulence certainly could lead to his herniated disks.  He recounted several trips to sick call due to his back and was told he likely had bulging disks.  However, the condition never interfered with his missions.

In July 2012, the Veteran underwent VA examination.  The examiner noted that he had been diagnosed as having thoracolumbar spine degenerative disk disease and degenerative joint disease.  He reported to the examiner that he fell off an obstacle course wall during service and hurt his back but was able to continue his activities and was never seen for this.  He had several more minor injuries to his back during service, including slipping on ice on two occasions and falling off a rock, causing back strain.  However, the Veteran was able to continue service and never sought treatment for his back during service.  He did not report any back injuries specifically related to his pilot duties.

The Veteran reported that, after service and sometime in the late 1940s, he went to a chiropractor for the first time for his back.  He has seen a chiropractor or an osteopath over the years.  He was hospitalized in the 1960s for back pain and treated with traction.  In 2010, he developed right low back pain, which was treated with traction.  He also developed pain that radiated to his right buttock and down the right leg.  He denied ever having upper back pain.

The examiner detailed the Veteran's service records as well as his January 2012 written statement regarding his flying missions.  The examiner commented that he specifically asked the Veteran about his flying missions and whether they caused injury or problems for his back.  The Veteran replied that he was uncertain whether the missions caused back problems and stated that, as a pilot, he "just sat in a chair like I am now," and "climbed in and out of an airplane."

Following examination, the examiner confirmed that a diagnosis of arthritis was documented.  He opined that the back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that there was no evidence in the claims file of any kind that the Veteran had back problems during active duty, including at his military separation examination.  There was also no evidence of significant back problems soon after service.  His first episode of severe back pain was not until the 1960s, many years after separation.  His present exacerbation of back pain did not develop until 2010, and it is most compatible with his advanced age and years of wear and tear since service.  In addition, he did not presently give a history of any significant incidents as a pilot, which would result in a long-term back condition.

The above evidence reflects that the Veteran has current lumbar spine disability, including arthritis.  For the following reasons, the Board finds that the evidence reflects that the diagnosed lumbar spine disability is not related to service.

As to the claimed disability, the Veteran is competent to report an in-service spine injury and continuity of symptomatology, but these lay statements must be considered along with the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Furthermore, a review of the lay statements of record shows that they contradict each other and, in any event, do not allege continuity of symptomatology.

After reviewing the evidence, the Board finds that the Veteran has not alleged continuity of symptomatology since separation.  When the Veteran first filed his claim, he reported that his disability began and was first treated in 1952, years after he separated from service.  While he alleged that he injured his back during service, he has never contended that his symptoms have existed since that time.  During the VA examination, the Veteran described several isolated incidents of back pain but never alleged that the symptoms were continuous.  There is no other evidence of record to suggest continuity of back symptomatology.

With regard to whether the Veteran's currently diagnosed back disability is related to any in-service event, the Veteran first reported in the January 2012 written statement that his back disability stemmed from bumping and jarring that occurred during his flying missions in service but then, during his examination, stated that he was uncertain that his back problems stemmed from these flights, as he described being a pilot to be the same as sitting in a chair and only required climbing in and out of an airplane.  Similarly, the Veteran first indicated in January 2012 that he went to sick call on a number of occasions related to his back disability during service and then told the VA examiner that he never sought treatment for his back during service.

The Veteran has alleged on separate occasions that his back disability may stem from the missions he flew during service or falls he incurred.  A veteran is competent to provide an opinion regarding the etiology of a disability in some instances.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  However, in this case, the Board finds that the opinion given by the VA examiner, who is a medical professional that reviewed the record, obtained a full history from the Veteran, conducted a complete examination, and provided an opinion supported by a stated rationale, is more probative than the Veteran's lay statement.

The Board finds that, for those reasons, the opinion of the VA examiner is adequate.  While the examiner based his opinion, in part, on a finding of an absence of any evidence of a back disability during service, the Veteran's credible report of hurting his back does not render the opinion inadequate.  The Veteran has not alleged continuity, the separation examination shows that the Veteran's spine was normal, and the Veteran has not contended that he was diagnosed as having a specific injury at that time.  In fact, the Veteran first reported that he sought treatment for his back in service but then denied such treatment during his examination, rendering his statements inherently contradictory.

Given the absence of any evidence of continuity of symptomatology and the fact that the first treatment and diagnosis of any spine disorder was many years after service, the Board finds that the weight of the evidence is against a finding that the current spine disability may be associated with service or that lumbar spine arthritis manifested within the one year presumptive period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).

For the foregoing reasons, the preponderance of the evidence is against entitlement to service connection for lumbar spine disability.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a disorder of the back is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


